         Case 1:21-cr-00009-DMT Document 107 Filed 08/11/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,              )
                                       )
               Plaintiff,              )       ORDER
                                       )
       vs.                             )
                                       )
Samantha Rae Delong,                   )       Case No. 1:21-cr-009
                                       )
               Defendant.              )


       The court ordered defendant detained following a detention hearing on July 23, 2021,

opining: “Defendant has not rebutted the presumption of detention in this case. Defendant does not

otherwise have a verifiable and approvable residence at which she reside. Defendant shall be placed

on the waiting list for a residential facility placement.” (Doc. No. 98).

       On August 10, 2021, defendant filed a Motion to Reconsider Order of Detention. (Doc. No.

106). Defendant asserts that there has been change in her circumstances, to wit: defendant’s sister,

who had previously indicated that she would not house defendant, has had a change of heart and is

now willing to house defendant until such time that defendant is able to earn enough at her job at

McDonalds to pay for her own residence.

       The court finds that defendants circumstances have changed will therefore reconsider its

detention order. Defendant’s Motion to Reconsider Order of Detention (Doc. No. 106) is

GRANTED. Defendant shall be released subject to the following conditions:

       (1)     Defendant must not violate federal, state, tribal, or local law while on release.

       (2)     Defendant must appear in court as required and must surrender to serve any sentence

               imposed.


                                                  1
 Case 1:21-cr-00009-DMT Document 107 Filed 08/11/21 Page 2 of 3




(3)   Defendant shall report to the Pretrial Services Officer at such times and in such

      manner as designated by the Officer.

(4)   Defendant shall refrain from: any use of alcohol; any use or possession of a narcotic

      drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

      unless prescribed by a licensed medical practitioner; and any use of inhalants.

      Defendant shall submit to drug/alcohol screening at the direction of the Pretrial

      Services Officer to verify compliance. Failure or refusal to submit to testing or

      tampering with the collection process or specimen may be considered the same as a

      positive test result.

(5)   Defendant shall not possess a firearm, destructive device, or other dangerous

      weapon.

(6)   Defendant shall not knowingly or intentionally have any direct or indirect contact

      with any-defendants, except that counsel for the defendant, or counsel's agent or

      authorized representative, may have such contact with such person(s) as is necessary

      in the furtherance of the defendant's legal defense.

(7)   Defendant shall undergo a substance abuse and/or mental health evaluation if

      required by the Pretrial Services Officer and comply with resulting counseling or

      treatment recommendations.

(8)   Defendant shall submit her person, residence, vehicle, and/or possessions to a search

      conducted by a Pretrial Services Officer at the request of the Pretrial Services

      Officer. Failure to submit to a search may be grounds for revocation of pretrial

      release. Defendant shall notify any other residents that the premises may be subject


                                        2
 Case 1:21-cr-00009-DMT Document 107 Filed 08/11/21 Page 3 of 3




       to searches pursuant to this condition.

(9)    Defendant shall maintain or actively seek employment. Employment must be

       approved by the Pretrial Services Officer.

(10)   Defendant shall reside with her sister at her sister’s home in Mandan, North Dakota.

       Defendant shall not change this residence without the prior approval of the Pretrial

       Services Officer.

IT IS SO ORDERED.

Dated this 11th day of August, 2021.

                                       /s/ Clare R. Hochhalter
                                       Clare R. Hochhalter, Magistrate Judge
                                       United States District Court




                                          3
